     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 1 of 16 Page ID #:157



 1     SEYFARTH SHAW LLP
       Chantelle C. Egan (SBN 257938)
 2     cegan@seyfarth.com
       560 Mission Street, 31st Floor
 3     San Francisco, California 94105
       Telephone: (415) 397-2823
 4     Facsimile: (415) 397-8549
 5     SEYFARTH SHAW LLP                             NOTE: CHANGES MADE BY THE COURT
       Amanda Mazin (SBN 316972)
 6     amazin@seyfarth.com
       Jennifer A Carver (SBN 228744)
 7     601 South Figueroa Street, 3300
       Los Angeles, California 90017
 8     Telephone: (213) 270-9600
       Facsimile: (213) 397-9601
 9

10     Attorneys for Defendant
       THE HUMANE SOCIETY OF THE UNITED
11     STATES
12

13                                  UNITED STATES DISTRICT COURT
14                             CENTRAL DISTRICT OF CALIFORNIA
15

16     ANGELA GOKA, an Individual,                      Case No. 2:20-cv-10373-VAP-JPR
17                     Plaintiff,                        STIPULATION FOR PROTECTIVE
                                                         ORDER
18           v.
19     THE HUMANE SOCIETY OF THE
       UNITED STATES; and DOES 1-24,
20     Inclusive,
21                     Defendants.
22

23
       1.    INTRODUCTION
24
             1.1    PURPOSES AND LIMITATIONS
25
             Discovery in this action may involve production of confidential, proprietary, or
26
       private information for which special protection from public disclosure and from use for
27
       any purpose other than prosecuting this litigation may be warranted. Accordingly, the
28

                                     STIPULATION FOR PROTECTIVE ORDER
                                                                        CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 2 of 16 Page ID #:158



 1     Parties hereby stipulate to and petition the Court to enter the following Stipulated
 2     Protective Order. The Parties acknowledge that this Order does not confer blanket
 3     protections on all disclosures or responses to discovery and that the protection it affords
 4     from public disclosure and use extends only to the limited information or items that are
 5     entitled to confidential treatment under the applicable legal principles. The Parties
 6     further acknowledge, as set forth in Section 12.3 below, that this Order does not entitle
 7     them to file Confidential Information under seal; Civil Local Rule 79-5 sets forth the
 8     procedures that must be followed and the standards that will be applied when a Party
 9     seeks permission from the Court to file material under seal.
10           1.2    GOOD CAUSE STATEMENT
11           This is an employment litigation action. Plaintiff worked as Defendant’s former
12     Coordinator of Food Policy for Farm Animal Protection. Plaintiff alleges Defendant
13     fraudulently induced her into accepting the position, retaliated against her for making
14     purported protected complaints, wrongfully terminated her employment and failed to pay
15     her proper wages. The Parties anticipate engaging in written discovery regarding
16     Plaintiff’s job performance, which may reveal confidential business information.
17     Defendant anticipates subpoenaing Plaintiff’s health care providers regarding any
18     emotional distress damages. This action involves employee compensation information
19     and other valuable commercial, financial, technical, and/or proprietary information for
20     which special protection from public disclosure and from use for any purpose other than
21     prosecution of this action may be warranted. Such confidential and proprietary materials
22     and information may consist of, among other things, Plaintiff’s medical information,
23     confidential business or financial information, information regarding confidential
24     business practices, or other confidential research, development, or commercial
25     information (including information implicating privacy rights of third parties),
26     information otherwise generally unavailable to the public, or which may be privileged or
27     otherwise protected from disclosure under state or federal statutes, court rules, case
28     decisions, or common law. Accordingly, to expedite the flow of information, to facilitate
                                                    2
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                      CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 3 of 16 Page ID #:159



 1     the prompt resolution of disputes over confidentiality of discovery materials, to
 2     adequately protect information the parties are entitled to keep confidential, to ensure that
 3     the parties are permitted reasonable necessary uses of such material in preparation for and
 4     in the conduct of trial, to address their handling at the end of the litigation, and serve the
 5     ends of justice, a protective order for such information is justified in this matter. It is the
 6     intent of the parties that information will not be designated as confidential for tactical
 7     reasons and that nothing be so designated without a good faith belief that it has been
 8     maintained in a confidential, non-public manner, and there is good cause why it should
 9     not be part of the public record of this case.
10     2.    DEFINITIONS
11           2.1    Action: Angela Goka v. The Humane Society of The United States, United
12     States District Court for the Central District of California, Case No. 2:20-cv-10373-VAP
13     (JPRx).
14           2.2    Challenging Party: a Party or Nonparty that challenges the designation of
15     information or items under this Order.
16           2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
17     is generated, stored, or maintained) or tangible things that qualify for protection under
18     Federal Rule of Civil Procedure 26(c) and as specified above in the Good Cause
19     Statement.
20           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
21     support staff).
22           2.5    Designating Party: a Party or Nonparty that designates information or items
23     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
24           2.6    Disclosure or Discovery Material: all items or information, regardless of the
25     medium or manner in which it is generated, stored, or maintained (including, among
26     other things, testimony, transcripts, and tangible things), that are produced or generated in
27     disclosures or responses to discovery in this matter.
28
                                                        3
                                    STIPULATION FOR PROTECTIVE ORDER
                                                                         CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 4 of 16 Page ID #:160



 1           2.7    Expert: a person with specialized knowledge or experience in a matter
 2     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3     expert witness or as a consultant in this action.
 4           2.8    House Counsel: attorneys who are employees of a Party to this Action.
 5     House Counsel does not include Outside Counsel of Record or any other outside counsel.
 6           2.9    Nonparty: any natural person, partnership, corporation, association, or other
 7     legal entity not named as a Party to this action.
 8           2.10 Outside Counsel of Record: attorneys who are not employees of a Party to
 9     this Action but are retained to represent or advise a Party and have appeared in this
10     Action on behalf of that Party or are affiliated with a law firm that has appeared on behalf
11     of that Party, including support staff.
12           2.11 Party: any Party to this Action, including all of its officers, directors,
13     employees, consultants, retained experts, and Outside Counsel of Record (and their
14     support staffs).
15           2.12 Producing Party: a Party or Nonparty that produces Disclosure or Discovery
16     Material in this Action.
17           2.13 Professional Vendors: persons or entities that provide litigation support
18     services (for example, photocopying, videotaping, translating, preparing exhibits or
19     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20     their employees and subcontractors.
21           2.14 Protected Material: any Disclosure or Discovery Material that is designated
22     as “CONFIDENTIAL.”
23           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24     from a Producing Party.
25     3.    SCOPE
26           The protections conferred by this Stipulation and Order cover not only Protected
27     Material (as defined above) but also any information copied or extracted from Protected
28     Material; all copies, excerpts, summaries, or compilations of Protected Material; and any
                                                    4
                                    STIPULATION FOR PROTECTIVE ORDER
                                                                       CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 5 of 16 Page ID #:161



 1     testimony, conversations, or presentations by Parties or their Counsel that might reveal
 2     Protected Material.
 3           Any use of Protected Material at trial will be governed by the orders of the trial
 4     judge. This Order does not govern the use of Protected Material at trial.
 5     4.    DURATION
 6           Even after final disposition of this litigation, the confidentiality obligations

 7     imposed by this Order will remain in effect until a Designating Party agrees otherwise in
 8     writing or a court order otherwise directs. Final disposition is the later of (1) dismissal of
 9     all claims and defenses in this Action, with or without prejudice, or (2) final judgment
10     after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
11     of this Action, including the time limits for filing any motions or applications for
12     extension of time under applicable law.
13     5.    DESIGNATING PROTECTED MATERIAL
14           5.1    Exercise of Restraint and Care in Designating Materials for Protection. Each
15     Party or Nonparty that designates information or items for protection under this Order
16     must take care to limit any such designation to specific material that qualifies under the
17     appropriate standards. The Designating Party must designate for protection only those
18     parts of material, documents, items, or oral or written communications that qualify so that
19     other portions of the material, documents, items, or communications for which protection
20     is not warranted are not swept unjustifiably within the ambit of this Order.
21           Mass, indiscriminate, or routinized designations are prohibited. Designations that
22     are shown to be clearly unjustified or that have been made for an improper purpose (for
23     example, to unnecessarily encumber the case-development process or to impose
24     unnecessary expenses and burdens on other parties) may expose the Designating Party to
25     sanctions.
26           If it comes to a Designating Party’s attention that information or items it
27     designated for protection do not qualify for that level of protection, that Designating
28
                                                    5
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                        CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 6 of 16 Page ID #:162



 1     Party must promptly notify all other Parties that it is withdrawing the inapplicable
 2     designation.
 3           5.2      Manner and Timing of Designations. Except as otherwise provided in this
 4     Order, Disclosure or Discovery Material that qualifies for protection under this Order
 5     must be clearly so designated before the material is disclosed or produced.
 6           Designation in conformity with this Order requires the following:
 7           (a) for information in documentary form (for example, paper or electronic
 8     documents but excluding transcripts of depositions or other pretrial or trial proceedings),
 9     the Producing Party must affix at a minimum the legend “CONFIDENTIAL” to each
10     page that contains Protected Material. If only a portion or portions of the material on a
11     page qualify for protection, the Producing Party must clearly identify the protected
12     portion(s) (for example, by making appropriate markings in the margins).
13           A Party or Nonparty that makes original documents available for inspection need
14     not designate them for protection until after the inspecting Party has indicated which
15     documents it would like copied and produced. During the inspection and before the
16     designation, all material made available for inspection must be treated as
17     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18     copied and produced, the Producing Party must determine which documents, or portions
19     thereof, qualify for protection under this Order. Then, before producing the specified
20     documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
21     that contains Protected Material. If only a portion or portions of the material on a page
22     qualify for protection, the Producing Party also must clearly identify the protected
23     portion(s) (for example, by making appropriate markings in the margins).
24           (b) for testimony given in depositions, the Designating Party must generally
25     identify there is Disclosure or Discovery Material that will need to be protected on the
26     record, before the close of the deposition, and then within 30 days of receipt of the
27     transcript provide designations with specificity.
28
                                                   6
                                    STIPULATION FOR PROTECTIVE ORDER
                                                                       CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 7 of 16 Page ID #:163



 1           (c) for information produced in some form other than documentary and for any
 2     other tangible items, the Producing Party must affix in a prominent place on the exterior
 3     of the container or containers in which the information is stored the legend
 4     “CONFIDENTIAL.” If only a portion or portions of the information warrant protection,
 5     the Producing Party, to the extent practicable, must identify the protected portion(s).
 6           5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 7     designate qualified information or items does not, standing alone, waive the Designating
 8     Party’s right to secure protection under this Order for that material. On timely correction
 9     of a designation, the Receiving Party must make reasonable efforts to assure that the
10     material is treated in accordance with the provisions of this Order.
11     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12           6.1    Timing of Challenges. Any Party or Nonparty may challenge a designation
13     of confidentiality at any time consistent with the Court’s scheduling order.
14           6.2    Meet and Confer. The Challenging Party must initiate the dispute-resolution
15     process (and, if necessary, file a discovery motion) under Local Rule 37.
16           6.3    The burden of persuasion in any such proceeding is on the Designating
17     Party. Frivolous challenges, and those made for an improper purpose (for example, to
18     harass or impose unnecessary expenses and burdens on other parties), may expose the
19     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
20     the confidentiality designation, all parties must continue to afford the material in question
21     the level of protection to which it is entitled under the Producing Party’s designation until
22     the Court rules on the challenge.
23     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24           7.1    Basic Principles. A Receiving Party may use Protected Material that is
25     disclosed or produced by another Party or by a Nonparty in connection with this Action
26     only for prosecuting, defending, or attempting to settle this Action. Such Protected
27     Material may be disclosed only to the categories of people and under the conditions
28
                                                    7
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                      CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 8 of 16 Page ID #:164



 1     described in this Order. When the Action has been terminated, a Receiving Party must
 2     comply with the provisions of Section 13 below (FINAL DISPOSITION).
 3           Protected Material must be stored and maintained by a Receiving Party at a
 4     location and in a manner sufficiently secure to ensure that access is limited to the people
 5     authorized under this Order.
 6           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 7     ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
 8     may disclose any information or item designated “CONFIDENTIAL” only to the
 9     following people:
10                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
11     as employees of that Outside Counsel of Record to whom it is reasonably necessary to
12     disclose the information for this Action;
13                  (b) the officers, directors, and employees (including House Counsel) of the
14     Receiving Party to whom disclosure is reasonably necessary for this Action;
15                  (c) Experts (as defined in this Order) of the Receiving Party to whom
16     disclosure is reasonably necessary for this Action and who have signed the
17     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                  (d) the Court and its personnel;
19                  (e) court reporters and their staff;
20                  (f) professional jury or trial consultants, mock jurors, and Professional
21     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
22     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                  (g) the author or recipient of a document containing the information or a
24     custodian or other person who otherwise possessed or knew the information;
25

26

27

28
                                                    8
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                      CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 9 of 16 Page ID #:165



 1                  (h) during their depositions, witnesses and attorneys for witnesses to whom
 2     disclosure is reasonably necessary, provided that the deposing party requests that the
 3     witness sign the form attached as Exhibit A hereto and the witnesses will not be
 4     permitted to keep any confidential information unless they sign the form, unless
 5     otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed
 6     deposition testimony or exhibits to depositions that reveal Protected Material may be
 7     separately bound by the court reporter and may not be disclosed to anyone except as
 8     permitted under this Order; and
 9                  (i) any mediator or settlement officer, and their supporting personnel,
10     mutually agreed on by any of the Parties engaged in settlement discussions or appointed
11     by the Court.
12     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13     OTHER LITIGATION
14           If a Party is served with a subpoena or a court order issued in other litigation that
15     compels disclosure of any information or items designated in this Action as
16     “CONFIDENTIAL,” that Party must
17           (a) promptly notify in writing the Designating Party. Such notification must
18     include a copy of the subpoena or court order unless prohibited by law;
19           (b) promptly notify in writing the party who caused the subpoena or order to issue
20     in the other litigation that some or all of the material covered by the subpoena or order is
21     subject to this Protective Order. Such notification must include a copy of this Order; and
22           (c) cooperate with respect to all reasonable procedures sought to be pursued by the
23     Designating Party whose Protected Material may be affected.
24

25

26

27

28
                                                    9
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                      CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 10 of 16 Page ID #:166



 1              If the Designating Party timely seeks a protective order, the Party served with the
 2     subpoena or court order should not produce any information designated in this action as
 3     “CONFIDENTIAL” before a determination on the protective-order request by the
 4     relevant court unless the Party has obtained the Designating Party’s permission. The
 5     Designating Party bears the burden and expense of seeking protection of its Confidential
 6     Material, and nothing in these provisions should be construed as authorizing or
 7     encouraging a Receiving Party in this Action to disobey a lawful directive from another
 8     court.
 9     9.       A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
10     PRODUCED IN THIS LITIGATION
11              (a) The terms of this Order are applicable to information produced by a Nonparty
12     in this Action and designated as “CONFIDENTIAL.” Such information is protected by
13     the remedies and relief provided by this Order. Nothing in these provisions should be
14     construed as prohibiting a Nonparty from seeking additional protections.
15              (b) In the event that a Party is required by a valid discovery request to produce a
16     Nonparty’s Confidential Information in its possession and the Party is subject to an
17     agreement with the Nonparty not to produce the Nonparty’s Confidential Information,
18     then the Party must
19                    (1) promptly notify in writing the Requesting Party and the Nonparty that
20     some or all of the information requested is subject to a confidentiality agreement with a
21     Nonparty;
22                    (2) promptly provide the Nonparty with a copy of this Order, the relevant
23     discovery request(s), and a reasonably specific description of the information requested;
24     and
25                    (3) make the information requested available for inspection by the
26     Nonparty, if requested.
27

28
                                                     10
                                     STIPULATION FOR PROTECTIVE ORDER
                                                                        CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 11 of 16 Page ID #:167



 1           (c) If the Nonparty fails to seek a protective order within 21 days of receiving the
 2     notice and accompanying information, the Receiving Party may produce the Nonparty’s
 3     Confidential Information responsive to the discovery request. If the Nonparty timely
 4     seeks a protective order, the Receiving Party must not produce any information in its
 5     possession or control that is subject to the confidentiality agreement with the Nonparty
 6     before a ruling on the protective-order request. Absent a court order to the contrary, the
 7     Nonparty must bear the burden and expense of seeking protection of its Protected
 8     Material.
 9     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10           If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
11     Protected Material to any person or in any circumstance not authorized under this Order,
12     the Receiving Party must immediately notify the Designating Party in writing of the
13     unauthorized disclosures, use its best efforts to retrieve all unauthorized copies of the
14     Protected Material, inform the person or people to whom unauthorized disclosures were
15     made of the terms of this Order, and ask that person or people to execute the
16     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
17     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18     PROTECTED MATERIAL
19           When a Producing Party gives notice to Receiving Parties that certain inadvertently
20     produced material is subject to a claim of privilege or other protection, the obligations of
21     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
22     12.   MISCELLANEOUS
23           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24     person to seek its modification by the Court.
25           12.2 Right to Assert Other Objections. By stipulating to the entry of this Order,
26     no Party waives any right it otherwise would have to object to disclosing or producing
27     any information or item on any ground not addressed in this Order. Similarly, no Party
28
                                                    11
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                       CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 12 of 16 Page ID #:168



 1     waives any right to object on any ground to use in evidence of any of the material
 2     covered by this Order.
 3           12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 4     Material must comply with Civil Local Rule 79-5. Protected Material may be filed under
 5     seal only pursuant to a court order authorizing the sealing of the specific Protected
 6     Material at issue. If a Party's request to file Protected Material under seal is denied, then
 7     the Receiving Party may file the information in the public record unless otherwise
 8     instructed by the Court.
 9     13.   FINAL DISPOSITION
10           After the final disposition of this Action, as defined in paragraph 4, within 60 days
11     of a written request by the Designating Party, each Receiving Party must return all
12     Protected Material to the Producing Party or destroy such material. As used in this
13     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14     summaries, and any other format reproducing or capturing any of the Protected Material.
15     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
16     a written certification to the Producing Party (and, if not the same person or entity, to the
17     Designating Party) by the 60-day deadline that identifies (by category, when appropriate)
18     all the Protected Material that was returned or destroyed and affirms that the Receiving
19     Party has not retained any copies, abstracts, compilations, summaries, or any other format
20     reproducing or capturing any of the Protected Material. Notwithstanding this provision,
21     Counsel are entitled to retain an archival copy of all pleadings; motion papers; trial,
22     deposition, and hearing transcripts; legal memoranda; correspondence; deposition and
23     trial exhibits; expert reports; attorney work product; and consultant and expert work
24     product even if such materials contain Protected Material. Any such archival copies that
25     contain or constitute Protected Material remain subject to this Order as set forth in
26     Section 4 (DURATION).
27

28
                                                    12
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                       CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 13 of 16 Page ID #:169



 1     14.   SANCTIONS
 2           Any willful violation of this Order may be punished by civil or criminal contempt,
 3     financial or evidentiary sanctions, reference to disciplinary authorities, or other
 4     appropriate action at the discretion of the Court.
 5

 6     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7

 8     DATED: July 19, 2021
 9           /s/ Cory D. Gould
       Attorneys for Plaintiff
10     ANGELA GOKA
11

12     DATED: July 20, 2021
13           /s/ Chantelle C. Egan
       Attorneys for Defendant
14     THE HUMANE SOCIETY OF THE UNITED STATES
15

16

17

18
       IT IS SO ORDERED.

19
       DATED: July 27, 2021             By: __________________________________
20                                          Honorable Jean P. Rosenbluth
21                                          United States Magistrate Judge

22

23

24

25

26

27

28
                                                    13
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                       CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 14 of 16 Page ID #:170



 1                         ATTESTATION REGARDING SIGNATURES
 2           I, Chantelle C. Egan, attest, pursuant to L.R. 5-4.3.4(a)(2)(i), that all signatories
 3     listed, and on whose behalf the filing is submitted, concur in the filing’s content and have
 4     authorized the filing.
 5     DATED:       July 20, 2021                     SEYFARTH SHAW LLP
 6

 7                                                    By: /s/ Chantelle C. Egan
                                                      Attorneys for Defendant
 8                                                    THE HUMANE SOCIETY OF THE
                                                      UNITED STATES
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    14
                                    STIPULATION FOR PROTECTIVE ORDER
                                                                       CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 15 of 16 Page ID #:171



 1                                              EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3     I,_____________________ [print or type full name], of ________________
 4     [print or type full address], declare under penalty of perjury that I have read in its entirety
 5     and understand the Stipulated Protective Order that was issued by the United States
 6     District Court for the Central District of California on ________ [date] in the case of
 7     Angela Goka v. The Humane Society of The United States, Case No. 2:20-cv-10373-VAP
 8     (JPRx). I agree to comply with and to be bound by all the terms of this Stipulated
 9     Protective Order and I understand and acknowledge that failure to so comply could
10     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11     that I will not disclose in any manner any information or item that is subject to this
12     Stipulated Protective Order to any person or entity except in strict compliance with the
13     provisions of this Order. I further agree to submit to the jurisdiction of the United States
14     District Court for the Central District of California for the purpose of enforcing the terms
15     of this Stipulated Protective Order, even if such enforcement proceedings occur after
16     termination of this action. I hereby appoint _________________ [print or type full name]
17     of __________________ [print or type full address and telephone number] as my
18     California agent for service of process in connection with this action or any proceedings
19     related to enforcement of this Stipulated Protective Order.
20
       Date: ________________
21

22     City and State where sworn and signed: __________________

23     Printed name: ___________________
24
       Signature:____________________
25

26

27

28
                                                    15
                                    STIPULATION FOR PROTECTIVE ORDER
                                                                        CASE NO. 2:20-cv-10373-VAP-JPR
     Case 2:20-cv-10373-VAP-JPR Document 22 Filed 07/27/21 Page 16 of 16 Page ID #:172



 1                                       PROOF OF SERVICE
 2            I am a resident of the State of California, over the age of eighteen years, and not a
       party to the within action. My business address is 560 Mission Street, Suite 3100, San
 3     Francisco, California 94105. On July 27, 2021, I served the within document(s):
 4                         STIPULATION FOR PROTECTIVE ORDER
 5
           by placing the document(s) listed above in a sealed envelope with postage thereon
 6        fully prepaid, in the United States mail at San Francisco, California, addressed as
           set forth below.
 7
           by personally delivering the document(s) listed above to the person(s) at the
 8        address(es) set forth below.
 9         by transmitting the document(s) listed above, electronically, via the e-mail
          addresses set forth below.
10
             Rodney Mesriani, Esq.                   Attorney for Plaintiff
11
             Brandon Chang, Esq.
12           Cory Gould, Esq.                        Telephone: (310) 826-6300
             MESRIANI LAW GROUP                      Facsimile: (310) 820-1258
13
             510 Arizona Avenue
14           Santa Monica, California 90401
15            I am readily familiar with the firm's practice of collection and processing
       correspondence for mailing. Under that practice it would be deposited with the U.S.
16     Postal Service on that same day with postage thereon fully prepaid in the ordinary course
       of business. I am aware that on motion of the party served, service is presumed invalid if
17     postal cancellation date or postage meter date is more than one day after date of deposit
       for mailing in affidavit.
18
             I declare under penalty of perjury under the laws of the State of California that the
19     above is true and correct.
20           Executed on July 27, 2021, at San Francisco, California.
21

22

23

24

25

26

27

28
                                                   16
                                   STIPULATION FOR PROTECTIVE ORDER
                                                                       CASE NO. 2:20-cv-10373-VAP-JPR
